Citation Nr: 1138107	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-15 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for residuals of a cervical spine injury with spondylosis.

2. Entitlement to an increased rating in excess of 20 percent evaluation for a lumbar strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1993 to March 2000. 

This matter came before the Board of Veterans Appeals (Board) on appeal from a decision of June 2006 on the issue of entitlement service connection for residuals of a cervical spine injury with spondylosis and an August 2007 decision on the issue of entitlement to an increased rating of the service connected lumbar strain by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  

The Veteran requested a hearing in his substantive appeals dated in May 2008 and December 2008.  A hearing was scheduled for December 2, 2010, however, the Veteran withdrew his hearing request in November 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Board acknowledges the Veteran has stated that he sustained injury to this cervical spine from "trauma [with] ruck sack [and] jumping out of airplanes."  The Veteran has consistently reported to private medical doctors that he has experienced problems in his low back and neck since a parachute accident while in the military.  It is noted the Veteran received a Parachutist Badge in January 1994.

According to the Veteran's in-service treatment records, in March 1998 he complained of a "constant dull ache from c-spine down [three times a day]."  However, it was noted there was no specific onset event.  In addition, the Veteran has been treated for and diagnosed with mild cervical spondylosis.  The Court has held the veteran is competent to report continuity of symptoms of a cervical since condition since service because that requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  Here, the record indicates the Veteran has not been afforded a VA examination to determine the etiology of his cervical spine condition.

Therefore, given the Veteran's complaint for cervical spine pain during service, his lay statements of injury during the military and continuity of symptoms since service, and a lack of a VA examination and opinion, the Board finds that a VA examination is warranted to ascertain the potential likelihood of in-service aggravation of a pre-existing cervical spine disorder.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).

Furthermore, the Veteran has been service connected for a lumbar strain at 20 percent evaluation.  He claims that his current disability rating does not accurately reflect the current severity of his condition.  

The Board notes that the Veteran's back was last examined by VA in April 2007, more than four years ago.  Therefore, the Veteran should be afforded a new VA examination to determine the current severity of his low back disability.  38 C.F.R. § 3.159(c)(4) (2010); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Finally, the Board notes the Veteran stated in November 2010 that there may be additional private treatment records from Dr. K. Kirby, a private doctor who treated the Veteran's cervical and lumbar spine, which have not been associated with the record.  These must be obtained and associated with the claims file prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should take appropriate action to obtain all of the Veteran's treatment records that are not currently incorporated into the claims file, specifically the July 2007 VA examination report.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file. 

2. Once all outstanding records have been obtained and associated with the claims file, the Veteran should be scheduled for a VA examination with an appropriate specialist regarding his cervical and lumbar spine.  All testing deemed necessary by the examiner, including all imaging studies, should be performed and the results reported in detail. 

Regarding the issue of the Veteran's claim for service connection for residuals of a cervical spine injury with spondylosis, the examiner is asked whether is it as least as likely as not that cervical spine disability is related to service (incurred in/aggravated by), to include whether it is related to the back pain reported in service.

Regarding the issue of the Veteran's claim for an increased rating for his service connected lumbar spine, the examiner is also asked to determine the current severity of his service-connected lumbar spine disability.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use. 

The Veteran's claims file must be provided to the examiner upon examination and this should be acknowledged in the report.  The examiner should describe in detail all symptomatology associated with the Veteran's cervical and lumbar spine, including any associated neurological involvement.  The VA examiner is also asked to address any lay statements within the claims file and those of the Veteran at examination.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question presented without resort to speculation, he or she should so indicate and provide the reason that an opinion would be speculative.

3. After completion of the above and any additional development deemed necessary, the expanded record should be reviewed and it should be determined if the Veteran's claim can be granted.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC), and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


